Title: To George Washington from a Board of Officers, 10 September 1778
From: Board of Officers
To: Washington, George


          
            [White Plains, 10 September 1778]
          
          At the request of His Excellency General Washington, we the Subscribers met to
            consider, and Report, upon the best ways, and means, for the Invasion, &
            possession of Canada. Camp—at White plains September the 10th 1778.
          This Campaign is drawing to a close, and we have great reason to hope for a happy Issue
            thereof.
          The union of Canada, on which depends a permanent peace with the Indians—The Advantages
            resulting from their Trade—The security of our Frontiers—and the evasion of the extended
            limits of Canada by the late Quebec Bill, will, we
            hope, in due time, have its full weight in the great scale of politicks.
          The taking possession of the upper part of Canada, would give the Canadian⟨s⟩ an
            Opportunity to unite, join the American Arms, and assist in expelling the British
            Tyrants from that Country; the easy Communications to which, are strongly barred by a
            powerfull Navigation in the possession of the Enemy, on Lakes Champlain, and
            Ontario—Yet, there are other Communications, which are scarcely known in that Country,
            and by few in any of the United States of America. From Newbury at Co’os, to St Johns in
            Canada, is not more than Ninety Miles: From Newbury, to the Settlements on Masca River
            in Canada, is about the same distance—And from the said Settlements on the River Masca,
            to St Dinnes on the Sorrel River, the heart of Canada, and the very Grainery of that
            Country, is only Nine Miles. From the Settlements on
            the upper part of Connecticut River, (Seventy five Miles above Newbury,) to St Francois
            on the River St Laurence, is only Seventy five miles. St Dinnes is forty two miles from
            St John’s, and St Francois is about seventy. Either of these three Routs are
            practicable, and may be opened for a Wheel Carriage with five Hundred good men, in One
            Month, at a proper season of the Year.
          The next thing to be considered, is the force necessary to send on such an expedition,
            and the means of subsisting an Army on their march, as well as in Canada, and the proper
            season of the Year to undertake such an expedition. To which we answer, that the force
            necessary, will depend on that of the Enemy now in Arms in Canada; which is pretty well
            ascertained; tho’ great care should be taken, to obtain certain
            Intelligence respecting that, as well as to know if any Reinforcements are expected.
          
          Should no Reinforcements be sent into that Country, a Winter’s Expedition may be
            practicable, prudent, and attended with great Success. On the other hand, should a
            strong Reinforcement be sent into Canada this season, it might render a winter’s
            expedition into that Country imprudent; and if attempted, unsuccessfull—The Month of
            January will be the proper time for a winter’s Expedition, as the Snow is not then so
            deep, or difficult to break through. The Month of July, or August, is the time to Cross
            the woods in the Summer; in that Season, any body of men whatever, may be thrown, by
            either of these Routs, into Canada: and whether by a Winter, or Summer’s Campaign, Beef
            must carry itself, and the Oxen may in the Winter be Yoked in Sleighs, and Loaded with
            Stores. A small quantity of Flour may be transported across the Woods, in Sleighs,
            Waggons, or on pack Horses: It is presumed that Canada will be able to furnish an Ample
            Supply of Bread.
          The Settlements on Connecticut River, abounds in plenty of Provissions of every kind:
            The transportation by water, from Hartford to Newbury, is not difficult for Batteaus, or
            other small Boats—the distance is about 190 Miles, in which are short carrying places.
            It would however be a great saving, to lay in magazines of Provissions, and Forage, at
            Newbury; which ought to be purchased up Immediately.
          The Settlements on the Connecticut River, from No. 4 upwards, are able to furnish from Ten to Twenty Thousand Bushells
            Wheat—and to lay up at least Two Thousands Barrels Salt provissions. Newbury can furnish
            the greatest part of this quantity, with at least Three Hundred Tons of Hay, and Five
            Thousands Bushells Oats. If the Wheat is not purchased up immediately, it will be taken,
            as usual, for the markets of Boston, Salem, newbury port, & Portsmouth: The Hay
            & Oats will be expended, or Stock retained by the Inhabitants, for that purpose,
            and the other provissions, will be Drove elsewhere to market. All which is most
            respectfully Submitted to Your Excellency, by
          
            Horatio Gates Major General
            Jacob Bayley Brigadier General
            Moses Hazen Col:
          
        